department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 - plr-103000-04 date date internal_revenue_service number release date index number -------------------------------------------- ---------------------- ----------------------------------- ------------------------------- - legend x y --------------------------------------------------------------------- ----------------------- -------------------------- ----------------------- a b d1 d2 d3 d4 d5 -- ---- -------------------------- -------------------------- ---------------- ---------------- -------------------------- dear -------------- requesting a ruling under sec_1362 of the internal_revenue_code facts organized on d1 y a wholly owned subsidiary of x was organized on d2 x elected to be an s_corporation effective d3 x also made an election to treat y as a qualified_subchapter_s_subsidiary qsub effective d3 held a portion of their shares in their individual_retirement_accounts iras which were it was discovered that at the time of both elections a of the shareholders of x according to the information submitted and representations therein x was this responds to your letter dated date submitted on behalf of x x and its shareholders have agreed to make any adjustments that the sec_1362 provides that an election under sec_1362 shall be sec_1361 provides that a small_business_corporation cannot have a sec_1361 defines an s_corporation as a small_business_corporation for plr-103000-04 ineligible shareholders on or about d4 x was informed by its accountants of the invalid election to rectify the situation all b shares owned by the iras were sold to eligible shareholders on d5 commissioner may require consistent with the treatment of x as an s_corporation and y as a qsub law and analysis which an election under sec_1362 is in effect for such year shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual terminated whenever at any time on or after the first day of the taxable_year for which the corporation is an s_corporation the corporation ceases to be a small_business_corporation the termination is effective on and after the day of the cessation sec_1362 sec_1361 defines a qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or b was terminated under sec_1362 the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary conclusion sec_1362 in relevant part provides that if an election under sec_1362 furthermore during the period from d3 to d5 each individual whose ira held plr-103000-04 based solely on the facts submitted and representations made we conclude that x’s s election was ineffective for the taxable_year beginning on d3 because b shares of x were held by a ineligible shareholders we further conclude that the ineffectiveness of x’s s election constituted an inadvertent invalid election within the meaning of sec_1362 in addition we conclude that the inadvertent invalid s election does not affect the status of y as a qsub of x under the provisions of sec_1362 x will be treated as an s_corporation from d3 and thereafter provided that x’s s election was otherwise valid and has not otherwise terminated under sec_1362 and provided that the qsub election was otherwise valid and has not otherwise terminated shares of x will be treated as the owner of the x shares held by the respective individual’s ira except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed regarding whether x is otherwise eligible to be an s_corporation or whether y is otherwise eligible to be a qsub provides that it may not be used or cited as precedent letter is being mailed to your authorized representative s david r haglund enclosures cc david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs and special industries in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayer requesting it sec_6110 copy of this letter copy for sec_6110 purposes sincerely
